       Case 1:20-cv-02097-SDG Document 33 Filed 07/02/20 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
                  NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

COURTESY PROPERTIES, LLC,         )
                                  )
Plaintiff,                        )
                                  )                 CIVIL ACTION NO.
v.                                )                 1:20-CV-2097
                                  )
S&ME, INC., ATKINS NORTH          )
AMERICA, INC., and CFN (I-20),    )
INC., d/b/a CADILLAC FAIRVIEW, )
                                  )
Defendants.                       )
_________________________________ )

                                    ORDER

      The Court, having considered Defendant S&ME, Inc.’s Consent Motion for

Extension of Time to Respond to Amended Complaint, filed on June, 26 2020

(Doc. No. 28), it is hereby ORDERED AND ADJUDGED:

      1.     Defendant S&ME, Inc.’s Consent Motion for Extension of Time to

Respond to Amended Complaint is GRANTED;

      2.       Defendant S&ME, Inc. SHALL answer or otherwise respond to

Plaintiff’s Amended Complaint on or before July 9, 2020.

      SO ORDERED, this 2nd day of            July           , 2020.

                                 ______________________________________
                               THE HONORABLE STEVEN D. GRIMBERG
                                      UNITED STATES DISTRICT JUDGE
                                    NORTHERN DISTRICT OF GEORGIA
